DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 16,  and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tout et al. (US 2010/0168654 A1).
Regarding claim 1, Tout discloses a system (Fig. 1, feat. 100; ¶0020) for irrigating a tissue site (103), comprising: a tissue interface configured to be placed adjacent to the tissue site (143; ¶0042-0043); a sealing member configured to be placed over the tissue interface to form a sealed space (Please see discussion below); a negative-pressure source configured to be fluidly coupled to the sealed space (115); a fluid source (109); and an irrigation valve (Fig. 1, feat. 127; Figs. 2-5, feat. 227; ¶0027 and 0052) comprising: a fluid inlet configured to be fluidly coupled to the fluid source (126, 224; ¶0030 and 0060-0061), a fluid outlet configured to be fluidly coupled to the sealed space (Fig. 1, feat. 131; Figs. 4-5, feat. 231; ¶0035 and 0060-0061), and a clamp actuated by the negative-pressure source to regulate fluid flow from the fluid source through the fluid outlet (127, 227; ¶0027-0028 and 0060-0061); wherein the clamp comprises: a fluid enclosure (Figs. 4-5, feats. 246, 285, 249, and 287; ¶0060-0061), and a liquid spacer disposed in the fluid enclosure (Figs. 4-5, feat. 292), wherein the fluid inlet and the fluid outlet are coupled to the fluid enclosure (Figs. 4-5, feats. 224 and 231).
Tout does not explicitly disclose a sealing member configured to be placed over the tissue interface to form a sealed space. However, Tout discloses that reduced pressure, or in other words a pressure less than atmospheric pressure, is delivered to the tissue site (¶0021-0022). In order to successfully reduce the pressure over the tissue site to less than atmospheric pressure, some means of at least partially sealing the tissue site off from the atmosphere is required, because otherwise air from the atmosphere will quickly flow in to replace any air that has been evacuated from the tissue site by the negative-pressure source. Therefore, because Tout discloses that a pressure less than the atmosphere is delivered to the tissue site (¶0021-0022), the system disclosed by Tout inherently includes a sealing member configured to be placed over the tissue interface to form a sealed space. Please see MPEP §2112.
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Tout to include a sealing member configured to be placed over the tissue interface to form a sealed space so that the system may successfully deliver reduced pressure to the tissue site.
Regarding claim 15, Tout discloses the system of claim 1, and further discloses that the fluid enclosure comprises: a first sheet (Figs. 3-5, feat. 246; ¶0052); and a second sheet (249; ¶0052) coupled to the first sheet along a perimeter of the first sheet and the second sheet (Fig. 3; ¶0054-0055), the liquid spacer disposed therein (spacer 292 is the second end of foam member 255; ¶0052 and 0060-0061).
Regarding claim 16, Tout discloses the system of claim 1, and further discloses that the liquid spacer comprises a foam block (spacer 292 is the second end of foam member 255; ¶0052 and 0060-0061).
Regarding claim 18, Tout discloses the system of claim 1, and further discloses that the negative-pressure source (115) provides negative pressure to the sealed space (103; ¶0022) and the irrigation valve (127, 227; ¶0027-0028 and 0060-0061).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tout et al. (US 2010/0168654 A1) in view of Blott et al. (US 2009/0054855 A1).
Regarding claim 12, Tout discloses the system of claim 1, but is silent with respect to the flow rate provided by the outlet.
Blott teaches an apparatus for aspirating and irrigating wounds (Fig. 1, feat. 1; ¶0341) comprising a tissue interface (3) for sealing a wound (5), a negative-pressure source (16) in fluid communication with the sealed wound, a fluid source (12), and an irrigation valve (14) in fluid communication with the wound and fluid source. Blott teaches that the volume flow rate of irrigant to the wound for optimum performance of the wound healing process is in the range of 1 ml/hour (0.017 cc/min) to 1500 ml/hour (25 cc/min) (¶0144-0145). The claimed flow rate of 10 cc/min lies within the range of flow rates taught by Blott. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Tout so that the fluid outlet comprises an orifice configured to provide a maximum flow of about 10 cubic centimeters per minute in order to achieve optimum performance of the wound healing process as taught by Blott. Please see MPEP §2144.05(I).
Claims 39-41 rejected under 35 U.S.C. 103 as being unpatentable over Blott et al. (US 2009/0054855 A1) in view of Tout et al. (US 2010/0168654 A1),
Regarding claim 39, Blott discloses a method for irrigating a tissue site (¶0157-0158), the method comprising: placing a tissue interface adjacent to the tissue site (¶0158); covering the tissue interface and the tissue site to form a sealed space (¶0158); fluidly coupling an irrigation valve to the sealed space (¶0159-0161); fluidly coupling a fluid source to the irrigation valve (¶0155 and 0159-0161); fluidly coupling a negative-pressure source to the sealed space and irrigation valve (¶0160); and operating the negative-pressure source to supply negative-pressure to the sealed space and the irrigation valve (¶0160).
Blott does not disclose restricting a fluid path through the irrigation valve in response to a supply of negative pressure or that restricting the fluid path comprises compressing a foam block to restrict fluid paths through the foam block.
Tout teaches irrigation valves (Fig. 1, feat. 127; Figs. 2-5, feat. 227; Figs. 6A-6B, feat. 627; ¶0027, 0052, and 0066) for a negative pressure wound therapy system (Fig. 1, feat. 100; ¶0020). The irrigation valves may be made from foam (¶0057-0061 and 0066). Tout teaches an embodiment in which the spacers are partially compressed between the walls of the valve when reduced pressure is applied to the valve in order to restrict fluid flow through the valve (Figs. 6A-6B; ¶0066-0067). Tout teaches that such an irrigation valve allows for controlled delivery of fluids to a wound, which, in conjunction with the application of reduced pressure, facilitates the healing of the tissue site (¶0023-0024). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Blott so that it comprises restricting a fluid path through the irrigation valve in response to a supply of negative pressure and that restricting the fluid path comprises compressing a foam block to restrict fluid paths through the foam block in order to controllably delivery fluids to the tissue site and facilitate its healing as taught by Tout.
Regarding claims 40 and 41, Blott in view of Tout discloses the method of claim 39.
Blott further teaches that negative pressures between about 50% atmospheric pressure (about 380 mmHg) to about 10% atmospheric pressure (about 75 mmHg) are suitable for moving irrigant fluid from a fluid supply through a wound dressing without an extra irrigation pump (¶0113-0114). Blott further teaches that the volume flow rate of irrigant for optimum performance of the wound healing process is in the range of 1 ml/hour (0.017 cc/min) to about 1500 ml/hour (25 cc/min) (¶0144-0145). Therefore, both the pressure applied to the wound and the irrigant flow rate are result-effective variables that should be optimized in order to reach the optimum performance of the wound healing process. In view of the teachings of Blott, one of ordinary skill in the art would have pursued negative pressures between 75 mmHg and 380 mmHg, and irrigant flow rates between 0.017 cc/min and 25 cc/min, with a reasonable expectation of success that they would be able to optimize the performance of the wound healing process. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to try to modify the method disclosed by Blott in view of Tout so that it comprises supplying negative pressure at about 75 mmHg and drawing fluid through the fluid path at about 10 cc/min, with respect to claim 40, and supplying negative pressure at about 125 mmHg, and drawing fluid through the fluid path at about 0.5 cc/min, with respect to claim 41, in order to optimize the performance of the wound healing process as taught by Blott.
Allowable Subject Matter
Claims 33-38 are allowed.
Claims 13, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 13, 14, and 17, Tout discloses the system of claim 1, but does not teach a clamp comprising a pressure enclosure around the fluid enclosure such that the negative-pressure source is configured to draw fluid from the pressure enclosure to compress both the pressure enclosure and the fluid enclosure. Blott is silent with respect to the construction of the irrigation valve comprising the clamp. Pneumatically actuated prior art clamps, such as those taught by Randolph et al. (US 2013/0211348 A1) and Douglas et al. (US 2012/0289894 A1), employ a pressure enclosure around fluid enclosure, but teach that positive pressure is applied in the pressure enclosure, such that the fluid enclosure is compressed, but the pressure enclosure is not. Other prior art devices, such as the one taught by Swan et al. (US 2004/0243105 A1), comprise a fluid enclosure within the pressure enclosure, and teach that negative pressure is applied within the pressure enclosure, but also teach that the pressure enclosure does not compress so that fluid may be aspirated into the fluid enclosure. Therefore, a pressure enclosure as claimed is not disclosed or rendered obvious by the prior art. Accordingly, claim 13, and its dependent claims 14 and 17, comprises subject matter which is allowable over the prior art of record, but are objected to as being dependent on rejected independent claim 1.
Regarding claims 33-38, Tout discloses all the limitations of independent claim 33, except for a negative-pressure bag encasing the fluid bag and configured to be fluidly coupled to a negative-pressure source as claim. As discussed above with respect to claim 13, the prior art does not disclose or render obvious a negative-pressure bag surrounding the fluid bag. Accordingly, claims 33-38 are allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luckemeyer et al. (US 2012/0157941 A1) discloses an irrigation occluder for a negative pressure wound therapy system.
Swan et al. (US 2004/0243105 A1) discloses a blood recovery device comprising a fluid bag inside of a suction chamber.
Randolph et al. (US 2013/0211348 A1) discloses a negative pressure wound therapy system with irrigation.
Douglas et al. (US 2012/0289894 A1) discloses a suction/irrigation device for surgery.
Greener (US 2011/0275964 A1) discloses a negative pressure wound therapy device with a negative pressure reservoir with a foam filler.
Svedman et al. (US 2011/0015585 A1) discloses a negative pressure wound therapy system with continuous irrigation.
Austin et al. (WO 00/64513 A1) discloses pressure responsive valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781